DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 5 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 5, the limitation “the at least one additional switch” lacks sufficient antecedent basis.  Appropriate correction is required.  To note, the limitation “at least one additional switch” is introduced in claim 3, but claim 5 does not depend either directly or indirectly on this claim.
	Per claim 13, the limitation “the baseline capacitance values” in lines 2-3 and the limitation “the first baseline capacitance values” in line 5 lack sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitations are interpreted as implying “baseline capacitance values” and “first baseline capacitance values,” respectfully.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togura – US 2010/0259283.

Per claim 1, Togura teaches a capacitive sensor system (Fig. 12; sensor 100A; ¶116) for detecting an object, comprising:
a capacitive sensing pad (Fig. 12; sensor electrode 11; ¶116);
a conductive discriminating pad (Fig. 12; auxiliary electrode 13A; ¶116) in proximity to the capacitive sensing pad;
a switch (Fig. 12; switch SW2; ¶119) having an input terminal coupled to the discriminating pad, the switch selectively coupling the discriminating pad to a voltage potential of the capacitive sensing pad or to a ground potential (The switch SW2 has a terminal that is connected to the auxiliary electrode 13A and is configured to selectively couple the auxiliary electrode 13A to a voltage potential of the sensor electrode 11 or to a ground potential (¶120-121));
a capacitance measurement circuit that detects a capacitance value of the capacitive sensing pad; and a controller operable to measure the capacitance value of the capacitive sensing pad when the discriminating pad is coupled to the capacitive sensing pad voltage potential or to the ground potential (Capacitance values C1 and C2 of the sensor 100A are stored in a CPU 23 (Fig. 12; ¶125-139)).

Per claim 2, Togura teaches the capacitive sensor system of claim 1, wherein the discriminating pad is coplanar with and adjacent to a boundary of the capacitive sensing pad, and wherein the discriminating pad is conductive and includes one or more line or curve segments that are electrically coupled together (The auxiliary electrode 13A is coplanar with the sensor electrode 11 and includes one or more lines that are electrically coupled together (Fig. 12; ¶116).

Per claim 4, Togura teaches the capacitive sensor system of claim 2, further comprising a conductive shield pad arranged to be parallel with and under the capacitive sensing pad, wherein the shield pad is separated from the capacitive sensing pad by a distance that is less than the minimum dimension of the capacitive sensing pad (A shield electrode 12 is arranged parallel with and under the sensor electrode 11 at a distance that is less than the minimum dimension of the sensor electrode 11 (Fig. 13)).

Per claim 5, Togura teaches the capacitive sensor system of claim 4, further comprising a shield driver that provides the capacitive sensing pad voltage potential at an output to the shield pad, wherein the switch and the at least one additional switch each have a first output terminal connected to the ground potential and a second output terminal coupled to the output of the shield driver (A shield drive circuit 24 is configured to drive the shield electrode 12 at the same potential as the potential of the sensor electrode 11 and the switch SW2 is configured to connect to the shield drive circuit 24 or ground (¶120-124)).

Per claim 6, Togura teaches the capacitive sensor system of claim 2, wherein the capacitive sensing pad has a rectangular shape (The sensor electrode 11 has a rectangular shape (Fig. 12)).

Per claim 7, Togura teaches the capacitive sensor system of claim 2, wherein the capacitive sensing pad comprises a polyline of line segments, and wherein the one or more line or curve segments of the discrimination pad substantially surround the polyline of line segments (The sensor electrode 11 comprises a line segment shaped electrode that is surrounded by a plurality of line segments of the auxiliary electrode 13A (Fig. 12)).

Per claim 9, Togura teaches a method of identifying an object or substance (Fig. 13; sense targets X; ¶126), comprising:
providing a capacitive sensing pad (Fig. 12; sensor electrode 11; ¶116) and n conductive discriminating pads (Fig. 12; auxiliary electrode 13A; ¶116) where n≥1;
providing a shield driver (Fig. 12; shield drive circuit 24; ¶120) that provides a voltage potential of the capacitive sensing pad;
providing n switches (Fig. 12; switch SW2; ¶119) that each have an input terminal coupled to one of the n discriminating pads and have two switch connection states which selectively couple the input terminal to the capacitive sensing pad voltage potential or to the ground potential, wherein the n switches are operable to provide 2n unique connection states for the n discriminating pads (The switch SW2 has a terminal that is connected to the auxiliary electrode 13A and is configured to selectively couple the auxiliary electrode 13A to a voltage potential of the sensor electrode 11 or to a ground potential (¶120-121)); 
placing the object in proximity to the capacitive sensing pad; measuring up to 2n capacitance values of the capacitive sensing pad that each correspond to one of the 2n unique connection states for the n discriminating pads; determining a capacitance value for the object or substance by comparing a first set of the 2n capacitance values and a second set of the 2n capacitance values; and identifying the object or substance by comparing the capacitance value to one or more reference capacitance values for reference objects or substances having the same and/or different material properties as the object or substance (Capacitance values C1 and C2 of the sensor 100A according to the two states of the switch SW2 are stored in a CPU 23 (Fig. 12; ¶125-139).  The sense target X is identified by comparing a comparison value of the capacitance values C1 and C2 to a threshold value (¶139)).

Per claim 10, Togura teaches the method of claim 9, wherein determining a capacitance value for the object or substance comprises the first set of the 2n capacitance values being one of the up to 2n capacitance values or a sum or difference between two of the up to 2n capacitance values, and the second set of the 2n capacitance values being a different one of the up to 2n capacitance values or a sum or difference between a different two of the up to 2n capacitance values (Capacitance values C1 and C2 of the sensor 100A according to the two states of the switch SW2 are stored in a CPU 23 (Fig. 12; ¶125-139)).

Claim Objections
7.	Claims 3, 8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the system of claim 2 comprising at least one additional discriminating pad and the at least one additional switch as required by this claim.
Per claim 8, the prior art of record is silent on the system of claim 1 comprising a grid of two or more capacitive sensing pads.
Per claims 11-12, the prior art of record is silent on the method of claim 9, wherein identifying the object or substance further comprises: measuring the one or more reference capacitance values for the one or more reference objects or substances using the same 2n unique connection states used for the first set of the 2n capacitance values and the second set of the 2n capacitance values.


Allowable Subject Matter
8.	Claim 14 is deemed allowable for the following reason.  The following feature of claim 14, in particular, is not believed to be taught or suggested by the prior art of record: determining a mathematical relationship between the capacitive measurement sets and known dielectric constants or dipole moments of the object or substance; identifying the object or substance based on the mathematical relationship and the known dielectric constants or dipole moments of the object or substance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAS A SANGHERA/Examiner, Art Unit 2852